Citation Nr: 0432921	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arteriosclerotic 
heart disease.  

5.  Entitlement to service connection for residuals of a head 
injury.  

6.  Entitlement to a compensable disability rating for 
service-connected schizophrenia.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had 20 years and nineteen days of active service 
between March 1941 and October 1963.  The service department 
indicates that the veteran was a prisoner of war from April 
1942 to November 1944.  The veteran has stated that he was 
captured on April 9, 1942, but escaped nine days into the 
Bataan Death March.  He states that he became a farmer for a 
while.  He states that in 1943 he became a prisoner again but 
then released and from there he went to Luzon for 45 days and 
Leyte and went with the Bureau of Constabulary until Leyte 
was liberated.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The issues of entitlement to service connection for residuals 
of a head injury and entitlement to a compensable disability 
rating for service-connected schizophrenia are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence of record does not show a 
diagnosis of post traumatic stress disorder.  

2.  The competent medical evidence of record does not show a 
diagnosis of tinnitus.  

3.  There is no record that bilateral hearing loss was 
diagnosed during active service, within one year of 
separation from service, or for many years after separation.

4.  The competent medical evidence of record does not 
establish that the veteran's post-service bilateral hearing 
loss is due to any incident or event of active service, 
including acoustic trauma.  

5.  There is no record that arteriosclerotic heart disease 
was diagnosed during active service, within one year of 
separation from service, or for many years after separation.

6.  The competent medical evidence of record does not 
establish that the veteran's post-service arteriosclerotic 
heart disease is due to his prisoner of war experiences or 
any other incident or event of active service.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Bilateral hearing loss was not incurred or aggravated 
during active service and may not be presumed to have been 
incurred during in service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

4.  Arteriosclerotic heart disease was not incurred or 
aggravated during active service and may not be presumed to 
have been incurred during in service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim and the above duties to 
obtain or provide evidence prior to the January 2003 rating 
decision.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim and the duties to obtain 
or provide evidence in October 2002.  The RO notified the 
veteran of the responsibilities of the VA and the claimant in 
developing the record.  Specifically, the RO notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  The RO notified 
the veteran of his responsibility to respond in a timely 
matter to the VA's requests for specific information and to 
provide a properly executed release so that VA could request 
the records for him.  The RO also requested the veteran to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  In sum, the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The RO notified the veteran the reasons why he was not 
entitled to service connection for the disabilities at issue 
in the January 2003 rating decision and the May 2003 
statement of the case.  The RO notified the veteran of the 
laws and regulations pertaining to service connection and 
provided a detailed explanation why service connection was 
not warranted under the applicable laws and regulations based 
on the evidence provided.  The duty to notify the veteran has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the RO obtained the veteran's complete 
service medical records in connection with his original claim 
in November 1963.  The veteran does not contend and the 
evidence does not show that there are additional service 
medical records pertaining to the disabilities at issue on 
appeal, which have not yet been obtained.  

The evidence includes the January 1964 post-service VA 
medical examination.  In his September 2003 application for 
VA compensation benefits, the veteran did not identify and 
post-service VA or private medical treatment for the 
disabilities at issue on appeal.  During the VA examinations 
in December 2002, the veteran related his in-service and 
post-service history and he did not indicate that he received 
any post-service VA or private medical treatment for the 
disabilities at issue on appeal.  It is clear that there are 
no pertinent medical treatment records that are necessary to 
proceed to a decision on the issues being decided in this 
case.  

In this case, the veteran has undergone multiple VA 
compensation examinations in December 2002.  These 
examinations were specifically performed in order to assess 
the veteran's current disabilities and obtain a decision 
whether any current disability is related to the veteran's 
active service.  The examination reports show that the 
examiners had access to and reviewed the veteran's claims 
folder in connection with the examinations.  These examiners 
specifically rendered medical opinions based on the 
examinations and review of all the evidence.  

In this case, additional medical examinations or medical 
opinions based on a review of the evidence are not necessary 
to decide the claim.  Additional VA examinations are not 
warranted in the present case because the competent medical 
and lay findings of record already show there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim for service connection.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the service connection issues being 
decided on appeal is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  

Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including an organic 
disease of the nervous system, arteriosclerosis, or 
cardiovascular renal disease, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a veteran is: (1) a former POW and; (2) as such was 
interned or detained for not less than 30 days, certain 
diseases to include beriberi heart disease or any of the 
anxiety states shall be service-connected if manifest to a 
degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  See 38 U.S.C.A. § 
1112(b) (West 2002); 38 C.F.R. § 3.309(c) (2003).  The note 
to 38 C.F.R. § 3.309(c) provides that beriberi heart disease 
includes ischemic heart disease in former prisoners of war 
who had experienced localized edema during captivity

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. at 138; Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initial Matter

In this case, the service department has indicated that the 
veteran was a prisoner of war from April 1942 to November 
1944.  The veteran, however, has stated that he was captured 
on April 9, 1942, but escaped nine days into the Bataan Death 
March.  He states that he became a farmer for awhile.  He 
states that in 1943 he became a prisoner again, but was then 
released and from there he went to Luzon for 45 days and 
Leyte and went with the Bureau of Constabulary until Leyte 
was liberated.  

By his own admission, the veteran's initial capture beginning 
on April 9, 1942 would not qualify him for presumptive 
prisoner of war diseases because he had been detained for 
less than 30 days.  However, it is not clear if the veteran 
was interned or detained for at least 30 days in 1943 he 
became a prisoner again.  The Board finds that he should be 
given the benefit of the doubt as to internment or detainment 
for the 30 day period in 1943 and therefore the presumptive 
diseases apply in this case.  38 U.S.C.A. § 1112(b); 38 
C.F.R. § 3.309(c).

Post Traumatic Stress Disorder

The service medical records do not show treatment or 
diagnosis of post traumatic stress disorder.  However, the 
service medical records do show that he was hospitalized 
during active service in June 1959 and again from June 1963 
to October 1963, the final diagnosis was paranoid 
schizophrenia reaction.  The veteran is already service-
connected for this disability.  

The post-service medical evidence does not show a diagnosis 
of post traumatic stress disorder.  In fact, the veteran does 
not allege that he has been treated for or given a diagnosis 
of post traumatic stress disorder.  The only competent 
medical evidence addressing the issue whether the veteran 
currently has a diagnosis of post traumatic stress disorder 
is the December 2002 VA post traumatic stress disorder 
examination.  The veteran reported his in-service history and 
the VA physician performed a mental status examination.  
Based on the evidence and the examination findings, the VA 
physician concluded that the veteran did not have a 
psychiatric disorder.  

While any of the anxiety states qualifies as a presumptive 
disease for a former prisoner of war, the regulations also 
require that it be manifest to a degree of 10 percent or more 
at any time after discharge or release from active military.  
The issue in this case is whether veteran currently has post 
traumatic stress disorder.  Therefore, the determinative 
issue in this case is medical in nature and requires 
competent medical evidence of a current disability.  The CAVC 
has held that Congress specifically limited entitlement to 
service connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he is competent to provide 
evidence on the occurrence of stressors during active service 
and on observable symptoms during and following service, he 
is not competent to make a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

For these reasons, the Board finds that the competent medical 
evidence of record shows the veteran does not have post 
traumatic stress disorder.  The Board concludes that post 
traumatic stress disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

Tinnitus

The service medical records do not show that the veteran was 
treated for or given a diagnosis of tinnitus during active 
service.  

The post-service medical evidence does not show a diagnosis 
of tinnitus.  In fact, the veteran does not allege that he 
has been treated for or given a diagnosis of tinnitus.  The 
only probative lay evidence and competent medical evidence of 
record is the veteran's statements and the medical findings 
during the December 2002 VA ear disease examination.  The VA 
examiner certified that he reviewed the veteran's claims 
folder in connection with the examination.  At the time of 
the examination, the veteran reported a history of 
progressive hearing loss over the past several years, but he 
specifically denied having a problem with tinnitus.  Based on 
a review of the evidence and the veteran's statement that he 
does not have tinnitus, the examiner did not render a current 
diagnosis of tinnitus.  

The issue in this case is whether veteran has a currently has 
tinnitus.  The veteran is competent as a layperson to report 
that he experiences ringing in the ears or tinnitus.  The 
veteran is competent to provide lay evidence on observable 
symptoms during and following service.  Espiritu, 2 Vet. App. 
at 494-495.  Consequently, the determinative issue in this 
case can be based on both personal knowledge by a lay person 
as well as medical evidence.  See Layno, 6 Vet. App. 465, 470 
(1994).  However, in this case the veteran has specifically 
denied that he has a problem with tinnitus.  In addition, the 
only medical evidence of record addressing the issue of a 
current medical diagnosis of tinnitus is the December 2002 
examination and this examiner did not render such a 
diagnosis.  Consequently, all the probative evidence fails to 
show a current diagnosis of tinnitus.

Again, the CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, the Board finds that the probative lay 
evidence and the competent medical evidence of record shows 
the veteran does not have tinnitus.  The Board concludes that 
tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Bilateral Hearing Loss

The service medical records do not show that the veteran was 
treated for or given a diagnosis of bilateral hearing loss 
during active service.  The veteran underwent an audiogram on 
reenlistment examination in January 1963.  The findings did 
not reveal a hearing loss disability under 38 C.F.R. § 3.385 
and the examiner did not diagnose bilateral hearing loss.  
The veteran underwent spoken and whispered voice testing 
during his August 1963 Physical Examination Board evaluation.  
The findings were normal.  The veteran does not allege that 
he experienced hearing loss during active service.  

The veteran underwent a post-service VA medical examination 
in January 1964.  The veteran did not complain of hearing 
loss.  Examination showed that hearing was normal.  

The initial post-service medical evidence showing bilateral 
hearing loss is the December 2002 VA audiometric examination.  
The findings reveal a bilateral hearing loss disability under 
38 C.F.R. § 3.385.  The only other evidence addressing the 
issue of bilateral hearing loss consists of the December 2002 
VA audiometric examination.  The examiner stated that he 
reviewed the audiogram and it revealed a bilateral mild-to-
profound sensorineural hearing loss.  The VA examiner 
certified that he reviewed the veteran's claims folder in 
connection with the examination.  At the time of the 
examination, the veteran reported a history of progressive 
hearing loss over the past several years.  He stated he was 
not aware of a hearing loss problem while on active duty.  
The examiner stated that his review of the claims folder 
failed to document hearing loss during active service.  He 
stated that the 1963 audiogram was completely normal and the 
evidence indicated that the veteran's hearing was normal at 
separation.  Based on the review of the evidence and the 
examination, the examiner concluded that it was most likely 
that the veteran's hearing loss occurred subsequent to 
retirement from active service.  The examiner opined that it 
was less likely that the veteran's current hearing loss is 
related to his military service.  

The issue in this case is whether veteran's current hearing 
loss disability is attributable to any incident or event of 
active service.  The veteran is competent as a layperson to 
report that he experiences hearing loss.  The veteran is 
competent to provide lay evidence on observable symptoms 
during and following service.  Layno, 6 Vet. App. 465, 470 
(1994).  However, he is not competent to make a medical 
diagnosis or render a medical opinion on causation.  
Espiritu, 2 Vet. App. at 494-495.  Since the determinative 
issue in this case is whether the current hearing loss is due 
to active service, competent medical evidence is required.  
The only medical evidence of record addressing the issue 
whether the current hearing loss is due to active service is 
the VA examiner's December 2002 opinion.  This examiner 
opinion that it is less likely that the veteran's current 
hearing loss is related to his military service.  

This opinion is made by a competent medical expert and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

For these reasons, the Board finds that the competent medical 
evidence of record shows the veteran's bilateral hearing loss 
is not due to noise exposure or any other incident or event 
of active service.  The Board concludes that bilateral 
hearing loss was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  

Arteriosclerotic Heart Disease

The service medical records do not show that the veteran was 
treated for or given a diagnosis of arteriosclerotic 
cardiovascular disease during active service.  The veteran 
underwent a reenlistment examination in January 1963.  The 
heart was normal.  Chest x-ray examination was normal.  The 
veteran also underwent a Physical Examination Board 
evaluation in August 1963.  The heart was normal.  Chest x-
ray examination was normal.  There is no finding of 
arteriosclerotic heart disease during active service.  

The Board first notes that the veteran is not entitled to 
presumptive service connection for arteriosclerosis based 
upon 38 C.F.R. § 3.309(a).  The record does not show that the 
veteran had been diagnosed with arteriosclerotic heart 
disease during his initial post-service year.  The veteran 
underwent a post-service VA medical examination in January 
1964.  The report shows the VA physician conducted a physical 
examination of the heart.  Chest x-ray examination was 
negative.  The physician concluded that the physical 
examination was negative.  Therefore, service connection on a 
presumptive basis for arteriosclerosis under 38 C.F.R. 
§ 3.309(a) is not for application because such disorder was 
not diagnosed, and did not otherwise become manifest, within 
one year after discharge.  

The veteran does not contend that he had manifested or had 
been diagnosed with arteriosclerotic heart disease during 
active service or during the initial post-service year.  The 
medical evidence of record first shows a diagnosis of 
arteriosclerotic heart disease during the December 2002 VA 
examination.  

The Board next notes that the veteran is not entitled to 
presumptive service connection for arteriosclerosis based on 
his former prisoner of war status under 38 C.F.R. § 3.309(d).  
While beriberi heart disease, which includes ischemic heart 
disease, is a presumptive disease for former a prisoner of 
war, the regulations also require that the former prisoner of 
war had experienced localized edema during captivity.  38 
U.S.C.A. 38 C.F.R. § 3.309(c) Note 1.  

The veteran does not allege and the evidence does not show 
that he experienced localized edema during captivity.  The 
veteran did not report this in any of his service medical 
records, during the January 1964 VA examination, in any of 
his statements pertaining to his prisoner of war experiences, 
or during any of the VA examinations in December 2002.  
Therefore, service connection on a presumptive basis for 
ischemic heart disease, i.e., arteriosclerotic heart disease 
under 38 C.F.R. § 3.309(d) is not for application because he 
does not allege and the evidence does not show that he 
experienced localized edema during captivity.  

Again, the initial post-service medical evidence showing 
arteriosclerotic heart disease is the December 2002 VA 
audiometric examination.  The VA physician certified that he 
reviewed the veteran's claims folder in connection with the 
examination.  At the time of the examination, the veteran no 
previous diagnosis of heart disease and he reported no 
symptoms of congestive heart failure or angina pectoris, as 
well as no treatment related to the heart.  Based on the 
examination the physician noted that the veteran had evidence 
of arteriosclerotic cardiovascular disease.  There was also 
an absent left radial pulse and an absent right tibial pulse 
due to arteriosclerotic peripheral vascular disease, which 
the physician opined was not related to his prisoner of war 
experience.  Based on the review of the evidence and the 
examination the physician concluded that there were no 
findings identified that would link the veteran's current 
situation to his prisoner of war experience.  

The issue in this case is whether veteran's current 
arteriosclerotic heart disease is attributable to his 
prisoner of war experience or other any incident or event of 
active service.  Again, the veteran is not competent to make 
a medical diagnosis or render a medical opinion on causation.  
Espiritu, 2 Vet. App. at 494-495.  Since the determinative 
issue in this case is whether his post-service 
arteriosclerotic heart disease is due to active service, 
competent medical evidence is required.  The only medical 
evidence of record addressing the issue whether his 
arteriosclerotic heart disease is due to active service is 
the VA examiner's December 2002 opinion.  This physician 
concluded that there were no findings identified that would 
link the veteran's current situation to his prisoner of war 
experience.  The physician also did not otherwise relate his 
arteriosclerotic heart disease to active service.  

This opinion is made by a competent medical expert and the 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin, 1 Vet. App. at 175.

For these reasons, the Board finds that the competent medical 
evidence of record shows the veteran's arteriosclerotic heart 
disease is not due to his prisoner of war experience or any 
other incident or event of active service.  The Board 
concludes that arteriosclerotic heart disease was not 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  


ORDER

Service connection for post traumatic stress disorder is 
denied.  

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.  

Service connection for arteriosclerotic heart disease is 
denied.




REMAND

The veteran seeks service connection for residuals of a head 
injury.  He contends that in July 1941 while on maneuvers he 
fell from a bridge into the brook below hitting his forehead 
on a rock.  He was apparently treated by a company aid with 
medication and ice.  He contends that he has had ongoing 
symptoms manifested by headaches and in November 2001 a 
physician described his illness as vertigo.  

In an October 2002 statement, the veteran listed places and 
dates of treatment he has received for his ongoing symptoms 
since separation from active service.  This treatment 
includes: an examination at the Philippines VA Medical Center 
in February 1964; hospitalization at the Letterman General 
Hospital at the Presidio in San Francisco in December 1964, 
during which he passed out and struck his head on the cement 
floor; treatment at the Philippines VA Medical Center in 
January 1965; treatment at the Clark Field Hospital in the 
Philippines in 1967; treatment at the VA hospital in 
Martinez, California in 1983; treatment at the Carswell Air 
Force base and at the Dallas VA Medical Center in 1986 and 
1987; treatment by Dr. Killeen at the Baylor Medical Center 
in Dallas in 1995; treatment by Dr. Montemayor in Garland 
Texas in October 1998, who referred him to a specialist; 
emergency treatment by Dr. Ellen Taylor at the Doctors 
Hospital in Dallas; and, emergency treatment at the Baylor 
Hospital in Garland Texas in November 2001.  These treatment 
records have not been requested.

The Board is aware that the service medical records do not 
show the veteran sustained a head injury or show a diagnosis 
of residuals of a head injury.  However, VA's duty to assist 
the veteran includes making at least reasonable efforts to 
obtain relevant medical records to assist a veteran in 
substantiating his claim where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  VA will refrain from providing assistance 
in obtaining evidence for a claim only if the substantially 
complete application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  38 C.F.R. 
§ 3.159(d) (2003).  In this case, the veteran has at least 
identified one physician who allegedly states that his in-
service head injury has resulted in vertigo.  

The veteran also seeks a compensable disability rating for 
service-connected schizophrenic reaction.  Although the 
veteran underwent a VA examination in December 2002, the 
examination was performed to determine whether the veteran 
had post traumatic stress disorder.  Although the VA 
physician's diagnosis was no psychiatric disorder, it is not 
clear whether this means the veteran has no post traumatic 
stress disorder or whether this means the veteran has no 
psychiatric impairment from any psychiatric disorder 
including his service-connected schizophrenic reaction.  At a 
minimum, this should be clarified.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take any necessary action to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  

2.  After completion of number 1, make 
reasonable efforts to obtain the 
identified records that are not in the 
custody of a Federal department or agency 
as outlined in 38 C.F.R. § 3.159(c)(1) 
and make efforts to obtain the identified 
records that are in the custody of a 
Federal department or agency as outlined 
in 38 C.F.R. § 3.159(c)(2).  These 
records include a February 1964 
examination at the Philippines VA Medical 
Center; December 1964 hospitalization at 
the Letterman General Hospital at the 
Presidio in San Francisco; treatment at 
the Philippines VA Medical Center in 
January 1965; treatment at the Clark 
Field Hospital in the Philippines in 
1967; treatment at the VA hospital in 
Martinez, California in 1983; treatment 
at the Carswell Air Force base and at the 
Dallas VA Medical Center in 1986 and 
1987; treatment by Dr. Killeen at the 
Baylor Medical Center in Dallas in 1995; 
treatment by Dr. Montemayor in Garland 
Texas in October 1998, who referred him 
to a specialist; emergency treatment by 
Dr. Ellen Taylor at the Doctors Hospital 
in Dallas; and, emergency treatment at 
the Baylor Hospital in Garland Texas in 
November 2001.  If any of the identified 
records cannot be obtained, the veteran 
should be notified of such and the 
efforts used in requesting these records.  

3.  Schedule the veteran for a VA mental 
disorders examination to assess the 
veteran's service-connected schizophrenic 
reaction.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  
The examiner is requested to state 
whether or not the veteran's service-
connected schizophrenic reaction is in 
remission.  The examiner is also 
requested to provide a Global Assessment 
of Functioning (GAF) score based on 
impairment, which is due to the veteran's 
his service-connected schizophrenic 
reaction.  Any findings and opinions 
expressed by the examiner should be 
accompanied by a complete rationale.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



